Exhibit 10.1
(Universal Biosensors logo) [w81779w8177900.gif]
4 February 2011
Paul Wright
3/1 Chatsworth Avenue
Brighton
VIC 3186
Dear Paul,
Letter of Offer and Terms of Employment Universal Biosensors Pty Ltd ACN 098 234
309 (Company)
On behalf of Company it is my pleasure to offer you employment.

1.1   Your terms and conditions of employment are set out in this letter. Your
employment is also covered by applicable laws and employment standards.   1.2  
You are being employed as a Chief Executive Officer of the Company, Universal
Biosensors Inc. and any of their subsidiaries as may be required by the Company.
Your primary duties will involve the formulation of the company’s business plan
and the implementation of this plan as approved by the Board of Directors of
Universal Biosensors, Inc. You will also be required to carry out such other
duties and responsibilities as required from time to time by the Board of
Directors of Universal Biosensors, Inc. You will report to the board of
directors of Universal Biosensors, Inc.   1.3   In performing this or any other
position, you agree to:

  (a)   observe all rules, regulations, directions and policies of the Company;
    (b)   perform your duties in a diligent and professional manner and to the
best of your ability;     (c)   follow such reasonable directions and perform
such duties as the Company may give to you;

1



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

  (d)   perform your duties in a manner that complies with all applicable laws
and regulations; and     (e)   not without the written consent of the Company
engage in any activity, whether paid or unpaid, which could, in the Company’s
opinion, conflict with your duties or with the business interests of the
Company. You must disclose to the Company all your outside activities and
interests in businesses and companies prior to acceptance of the position and
then prior to becoming engaged in such activities and businesses.

1.4   You have advised that you are currently a non-executive director of
Metallic Waste Solutions Pty Ltd (Metsol) and Comcater Pty Ltd. Provided that
these roles do not conflict with the performance of your duties or the business
interests of the Company, you are permitted to continue as a non-executive
director with these companies. This authorisation will be reassessed by the
Company on an annual basis after discussion with you.   1.5   Your position
description, reporting lines and location of work may change from time to time.
In the event of any such change the terms of this agreement will continue to
apply to your employment, unless varied, replaced or superseded in writing.

2.   Hours of work

    This is a full-time position. You will from time to time be required to work
reasonable additional hours in order to perform your duties effectively and
otherwise as may reasonably be required by the Company. You acknowledge that the
remuneration specified in this letter is sufficient to cover payment for all
additional hours and that no overtime payments will be payable. Regular business
hours for the Company are currently 8:30 am to 5:30 pm Monday to Friday.

3.   Commencement date and term

    Your employment will commence on 1 March 2011 or such other date as is
agreed with the Chairman of the Company and is terminable as set out in this
letter.

2



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

4.   Location

    Your employment will be based at the Company’s office in Melbourne. You will
be required to travel as is necessary both internationally and domestically from
time to time to carry out your duties.

5.   Remuneration

5.1   Your salary is A$400,000 per annum plus superannuation which is currently
9% of base salary.

5.2   The remuneration provided under this agreement has been set specifically
having regard to any and all overtime you may undertake and any entitlements
that may apply now, or in the future.

5.3   If an award, workplace agreement or similar instrument applies to the
employment, then:

  (a)   your remuneration is in satisfaction of all minimum award, workplace
agreement or similar entitlements including minimum wage, overtime, allowances,
penalties, extra rates for working evenings weekends or Public Holidays, payment
for temporarily working in a more senior role and annual leave loading;     (b)
  if there are any changes to the entitlements in paragraph (a), then your
remuneration is applied to and absorbs those changed entitlements; and     (c)  
the Company may vary your remuneration to incorporate the value of an
entitlement (although will not reduce it).

5.4   Your salary will be paid two weeks in advance and two weeks in arrears in
12 equal calendar monthly instalments on or about the 15th day of the month (or
other usual payment date for employees) and deposited into a bank account
nominated by you.   5.5   Payment of your superannuation entitlements will be in
accordance with applicable legislation and the Company’s policies from time to
time.   5.6   During your employment there will be ongoing review of your
performance. Your base remuneration will be reviewed annually by the Company.
Any increase in your remuneration is at the sole discretion of the Company.

3



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

5.7   You will be awarded a performance related bonus of up to 25% of your
annual salary (proportionally reduced in the first year to reflect the amount of
time worked) subject to you meeting an agreed set of key performance indicators.
The key performance indicators will be determined by the Remuneration and
Nomination Committee annually and agreed with you. The achievement of those key
performance indicators will be determined by the Remuneration and Nomination
Committee annually. You must be a continuing employee of the Company at the time
the bonus is considered and paid in order to be eligible.   5.8   Subject to
receipt of shareholder approval, the Company will make the following one time
grants of options to you:

  (a)   1.4 million options over fully paid ordinary shares exercisable at the
prevailing market price at the time of Board approval of grant. The options will
vest over three years based on continued employment. Any shares issued on
exercise of the options will be restricted from sale for 4 years from the date
of grant of the options, following which, ongoing Board approval may be required
with respect to the sale of shares.     (b)   500,000 options over fully paid
ordinary shares exercisable at the prevailing market price at the time of Board
approval of grant, which will vest upon the Company entering into a material
partnership/ licensing arrangement for at least one major market with respect to
one or more of the non- blood glucose products (being the PT/INR test, CRP or
D-Dimer test) currently in development. Any shares issued on exercise of the
options will be restricted from sale for 4 years from the date of grant of the
options, following which, ongoing Board approval may be required with respect to
the sale of shares.     (c)   400,000 options over fully paid ordinary shares
exercisable at the prevailing market price at the time of Board approval of
grant vesting, subject to the achievement of the partnership vesting milestone
referred to in 5.8(b) and your continuing employment at the time of achievement
of the milestone in this clause 5.8(c), upon CE marking or first regulatory
approval in the US of the final test to which the partnership/ licensing
arrangement referred to in clause 5.8(b) applies. Any shares issued on exercise
of the options will be restricted from sale for 4 years from the date of grant
of the options, following which, ongoing Board approval may be required with
respect to the sale of shares.

4



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

5.9   You will also be provided with a mobile phone/ PDA and laptop to be used
for business purposes in accordance with Company policy.   6.   Leave
entitlements   6.1   You are entitled to leave (e.g. annual leave, personal
leave, carers leave, compassionate leave, parental leave, community service
leave and long service leave) in accordance with applicable law and regulations.
  6.2   Annual leave must be taken in accordance with the Company’s policies.
Annual leave must ordinarily only be taken at times which do not conflict with
the Company’s operational requirements. The Company will endeavour to
accommodate your preference for the time at which leave is taken. However,
generally no more than two weeks’ leave will be taken at any one time unless by
mutual consent. You may be directed to take annual leave during shut down
periods.   6.3   You will be entitled to public holidays as proclaimed in
Victoria without loss of pay.   7.   Confidentiality

7.1   In the period before you formally commence work as well as during and
after your employment, you must keep confidential and not disclose to any person
any information which you obtain before the commencement date of your employment
relating to the Company or in the course of your employment and which is not
available to the public, other than in a manner expressly authorized by the
Company. Such information would include: all commercial information about the
Company, all commercial information about the business, financial plans,
strategy, sales and marketing information, production techniques, technical
information, trade secrets, know-how and other processes.   7.2   Before the
commencement date of your employment, as well as during and after your
employment, you must not use any information which you obtain before the
commencement date of your employment relating to the Company or in the course of
your employment and which is not available to the public other than in the
performance of your duties and for the benefit of the Company or otherwise in a
manner expressly authorized by the Company.

5



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

7.3   You must:

  (a)   only use the information obtained by you before the commencement date of
your employment relating to the Company or in the course of your employment with
the Company for the benefit or advantage of the Company and for no other
purpose;     (b)   strictly adhere to the Company’s policies in relation to the
treatment of confidential information;     (c)   comply with any security
measures established by the Company and safeguard the confidential information
from unauthorised access or use;     (d)   immediately notify the Company of any
suspected or actual unauthorised use, copying or disclosure of the information,
of which you become aware;     (e)   upon request by the Company and upon
termination, return to the Company all records, documents, computer disks,
papers, notes (including copies) and everything else in your possession or
control which contains or records information of the Company and not retain any
copies of such information in any form; and     (f)   before, during and after
your employment, provide assistance reasonably requested by the Company in
relation to any proceedings it may take against any person for unauthorised use,
copying or disclosure of the information.

7.4   Your obligations of confidentiality do not extend to information that is
public knowledge (otherwise than as a result of a breach of confidence by any
person) or is required by law to be disclosed.   8.   Intellectual Property  
8.1   You must promptly, fully and effectively disclose to the Company or its
nominee either in writing, orally or both (as required by the Company) full
details of any intellectual property or industrial property generated or
conceived by you during your employment (whether or not during business hours
and whether or not before or after the execution of a formal employment
agreement), relating to or connected with any of the matters which have been,
are or may become subject of Company’s business affairs or business and whether
or not capable of statutory protection, including without limitation each and

6



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

    every invention (whether patentable or not), process, know-how, formula
design (whether registrable or not), trademark or service mark and any copyright
material, trade secret or other confidential information (Company Intellectual
Property).

8.2   In exchange for the benefits conferred on you by your employment, you:

  (a)   agree that by virtue of this provision, to the extent permitted by law,
all Company Intellectual Property is the property of the Company or its nominee
and vests in the Company immediately upon creation;     (b)   consent to all
acts or omissions by the Company in relation to your moral rights in all
copyright works in such Company Intellectual Property; and     (c)   consent to
the infringement of your moral rights in all copyright works in such Company
Intellectual Property by the Company, its licensees, assignees and successors in
title and any person authorised by the Company at the absolute discretion of the
Company and without reference to you.

8.3   You must at the request and expense of the Company without additional
compensation from the Company, sign all such documents (including assignment
deeds) and do all such things as may be necessary to vest, confirm and perfect
and record ownership by the Company or its nominee throughout the world of the
right, title and interest to and in the Company Intellectual Property and to
enable the Company or its nominee to acquire and preserve such rights and to
have the full enjoyment of such intellectual property.   8.4   You must keep
complete written records of everything you invent or develop. These records
belong to the Company and must be at all times retained in your custody and
control at the Company’s premises and must be handed to the Company on demand.  
9.   Records   9.1   The Company owns all documents and records (in any form)
relating to the business of the Company, whether or not prepared by you. On
demand by the Company and in any event at the end of your employment, you must:

  (a)   deliver to the Company all those documents and records in the your
possession or control; and then

7



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

  (b)   delete all those documents and records held electronically in any medium
in your possession or control.

9.2   During and after your employment, you must use and permit to be used those
documents and records for the Company’s benefit only.   10.   Restraint   10.1  
You must not during your employment and for a period of 3 months following
termination of your employment participate, promote, carry on, assist or
otherwise be concerned or interested financially or otherwise, in any capacity
(including as principal, agent, partner, employee, shareholder, unitholder,
director, trustee, beneficiary, financier, consultant or adviser) in any
business or activity which is the same as, or substantially similar to the
business of the Company or its associates, unless the Company otherwise agrees
in writing.   10.2   You must not during your employment and or a period of
12 months after termination of your employment, directly or indirectly, on your
own account or on behalf of any person or entity, anywhere in which the Company
or its associates carries on business:

  (a)   solicit, canvass, induce or encourage any employee or agent of the
Company or its associates to leave the employment or agency of the Company or
such associates;     (b)   solicit, canvass, approach any customer of the
Company or its associates with a view to soliciting the business of that
customer; or     (c)   interfere or seek to interfere with the relationship
between the Company or its associates (on the one hand) and the customers,
suppliers and employees of the Company or its associates (on the other hand).

10.3   You acknowledge the prohibitions and restrictions contained in this
clause are reasonable in the circumstances and necessary to protect the Company
and its associate’s businesses.   10.4   Each of the obligations imposed on you
under this clause is a separate and independent obligation from the other
restraint obligations imposed, but they are cumulative in effect. If any
separate provision is unenforceable, illegal or void, that provision is severed
and the other separate provisions remain in force.

8



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

10.5   You acknowledge and agree that each of the restraints imposed upon you
under this clause 10 are fair and reasonable and are no greater than is
reasonably necessary to protect the Company.   11.   Termination   11.1   The
Company or you may at any time terminate your employment by giving 6 month’s
written notice. The Company may choose to make payment in lieu of notice, or
require you to work some of the notice period and pay you in lieu of working for
the balance of the notice period. You agree this is a reasonable period of
notice for termination without cause.   11.2   During the notice period, you may
be required to perform duties other than your normal duties or to not attend the
workplace for all or part of the notice period.   11.5   The Company may at any
time terminate your employment without notice for cause, including if:

  (a)   you commit any serious or persistent breach of your employment
obligations;     (b)   you fail to comply with any reasonable directions of the
Company;     (c)   you are guilty of any serious misconduct or wilful neglect in
performing your duties;     (d)   you engage in fraudulent conduct;     (e)  
you are guilty of any dishonesty relating to the affairs of the Company;     (f)
  you work under the influence of drugs or alcohol;     (g)   you commit a
serious or persistent breach of Company policy;     (h)   you are found guilty
of an indictable offence; or     (i)   you bring the Company into disrepute.

11.6   Termination of your employment does not affect in any way your
obligations under clauses 7 to 10 of this letter.

9



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]

11.7   When your employment ends:

  (a)   you must return to the Company all of the Company’s property in your
possession or control; and     (b)   immediately resign any directorship or
officer positions you may have with the Company, Universal Biosensors, Inc. or
any of their affiliates.

12.   General   12.1   This offer lapses if you do not sign and return the
documentation to me within 3 weeks from the date of this letter.   12.2   The
terms of employment set out in this document will continue to apply except to
the extent that they are varied, replaced or cancelled by agreement in writing
signed by both parties.   12.3   The failure of the Company at any time to
insist on performance of any provision of the terms of employment set out in
this document is not a waiver of its right at any later time to insist on
performance of that or any other provision of this letter.   12.4   This letter
sets out the entire understanding and agreement between the parties with respect
to the terms and conditions of the employment offered with the Company.   12.5  
The interpretation of the agreement constituted by your acceptance of this offer
is governed by the laws of Victoria.

I look forward to welcoming you as a member of our team. It would be appreciated
if you would accept this offer by signing the enclosed copy of this letter and
returning it to me by the date set out in 12.1 above.
Yours faithfully,
/s/ Andrew Denver

Andrew Denver
Chairman

10



--------------------------------------------------------------------------------



 



(Universal Biosensors logo) [w81779w8177900.gif]
ACCEPTANCE
I accept this offer on the terms and conditions set out above:

         
Signed:
  /s/ Paul Wright   Dated: 21 February 2011 Paul Wright    

11